Exhibit 99.1 NEWS RELEASE COMPUWARE CORPORATION Corporate Headquarters One Campus Martius · Detroit, Michigan 48226 (313) 227-7300 For Immediate Release October 20, 2011 Compuware Earns Ten Cents Per Share in Q2 · Total revenues grow 15.4 percent year-over-year to $260.7M · Software license fees up 35.3 percent, maintenance and subscription revenue up 5.1 percent, and professional services fees up 15.6 percent year-over-year · Covisint application services fees jump 44.3 percent year-over-year to $17.5 million · Mainframe license fees skyrocket 71.6 percent year-over-year to $38.4M · Total APM revenues including dynaTrace grow 10.8 percent year-over-year to $63M · Professional Services fees rise 15.6 percent year-over-year to $53.3M; contribution margin reaches 13.4 percent, up from 12.5 percent in Q2 last year DETROITOctober 20, 2011Compuware Corporation (Nasdaq: CPWR), the technology performance company, today announced financial results for its second quarter ended September 30, 2011. “Compuware posted a solid quarter in Q2, with strong momentum in all top-line revenue categories,” said Compuware Chief Executive Officer Bob Paul. “Moving forward this year, we will leverage these positive operating results by putting a laser focus on enhancing operating margins and by capturing additional market share with our growth drivers.” Second Quarter Fiscal Year 2012 Results During the company’s second quarter, software license fees were $61.7 million, up from $45.6 million in the second quarter last year. Maintenance and subscription fees were $128.2 million in the second quarter, up from $122.0 million in the second quarter last year. Revenue from professional services in the second quarter was $70.8 million, up from $58.2 million in the same quarter last year. During the second quarter, total revenues were $260.7 million, up from $225.9 million in the second quarter last year. Net income was $22.7 million, and earnings per share were ten cents based upon 222.1 million shares outstanding. Second Quarter Fiscal Year 2012 Highlights During the second quarter, Compuware: · acquired privately held dynaTrace software in a $256 million cash transaction, allowing Compuware to provide unbeatable insight into the user experience, whether in cloud, complex or traditional environments. · announced that Gartner Inc. placed Compuware in the "leaders" quadrant of the "Magic Quadrant for Application Performance Monitoring (APM)" reporti. · announced that Enterprise Management Associates (EMA) cited that Compuware's acquisition of dynaTrace offers Compuware customers unmatched capabilities that further solidify Compuware’s leadership in the application performance management (APM) market. Page 2 Compuware Earns Ten Cents Per Share in Q2 October 20, 2011 · announced that industry analyst firm International Data Corporation ranked Compuware the world's third largest system management Software-as-a-Service (SaaS) vendor – behind just HP and IBM – and had the highest growth rate of the top five vendors. · was named the #1 provider of web performance monitoring solutions to the largest online retailers in the U.S. for the fifth consecutive year according to Internet Retailer Magazine. · launched the U.S. Automotive Mobile Site Performance Index, U.S. travel benchmarks, U.S Healthcare Insurance and U.S Insurance Auto and Property benchmarks. · introduced Compuware Gomez 360° Web Load Testing, which combines Gomez Web Load Testing and dynaTrace Test Center Edition into one integrated offering. · announced that Enterprise Management Associates stated that Compuware Gomez's 360° Web Load Testing Solution offers unique capabilities that are unmatched by competitors, adding that these capabilities strengthen Compuware's leadership in the application performance management (APM) market. · reported several key customer wins – KANA Software, Gemalto and D+H – for its Changepoint Professional Services automation solution. · announced the launch of the Compuware Gomez Application Performance Monitor, a series of reports that will provide impartial data and trend information about the current state of web, non-web, streaming, mobile and cloud application performance. · announced a major upgrade to its leading test data management solution with Test Data Privacy 3.1. · launched the industry's first international retail mobile web site performance benchmark – UK Retail Mobile. · announced the expansion of its Gomez global performance testing network in Australia and New Zealand with the launch of a dedicated Auckland backbone node. Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with generally accepted accounting principles, or GAAP, the financial information included in and following this press release uses a non-GAAP measure for revenue. Compuware management believes the non-GAAP financial information provided in this release is useful to investors’ understanding and assessment of Compuware’s ongoing core operations and prospects for the future. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. Management uses both GAAP and non-GAAP information in operating and evaluating its business and as such has determined that it is important to provide this information to investors. A reconciliation of non-GAAP to GAAP information is contained in the financial statements following this press release. Compuware Corporation Compuware Corporation, the technology performance company, provides software, experts and best practices to ensure technology works well and delivers value. Compuware solutions make the world’s most important technologies perform at their best for leading organizations worldwide, including 46 of the top 50 Fortune 500 companies and 12 of the top 20 most visited U.S. web sites. Learn more at: http://www.compuware.com. Page 3 Compuware Earns Ten Cents Per Share in Q2 October 20, 2011 ### Conference Call Information Compuware will host a conference call to discuss these results at 5:00 p.m. Eastern time (21:00 GMT) today. To join the conference call, interested parties in the United States should call 800-230-1059. For international access, the conference call number is +1-612-234-9959. No password is required. A conference call replay will also be available. The United States replay number will be 800-475-6701, and the international replay number will be +1-320-365-3844. The replay passcode will be 216495. Additionally, investors can listen to the conference call via webcast by visiting the Compuware Corporation Investor Relations web site at http://www.compuware.com. Press Contact Lisa Elkin, Vice President, Communications and Investor Relations, +1-313-227-7345 Certain statements in this release that are not historical facts, including those regarding the Company’s future plans, objectives and expected performance, are “forward-looking statements” within the meaning of the federal securities laws. These forward-looking statements represent our outlook only as of the date of this release. While we believe any forward-looking statements we have made are reasonable, actual results could differ materially since the statements are based on our current expectations and are subject to risks and uncertainties. These risks and uncertainties are discussed in the Company’s reports filed with the Securities and Exchange Commission. Readers are cautioned to consider these factors when relying on such forward-looking information. The Company does not undertake, and expressly disclaims any obligation, to update or alter its forward-looking statements whether as a result of new information, future events or otherwise, except as required by applicable law. COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) ASOFSEPTEMBER30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Deferred tax asset, net Income taxes refundable Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, LESS ACCUMULATED DEPRECIATION AND AMORTIZATION CAPITALIZED SOFTWARE AND OTHER INTANGIBLE ASSETS, NET ACCOUNTS RECEIVABLE DEFERRED TAX ASSET, NET GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable Deferred revenue Total current liabilities LONG TERM DEBT - DEFERRED REVENUE ACCRUED EXPENSES DEFERRED TAX LIABILITY, NET Total liabilities SHAREHOLDERS' EQUITY: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data) THREEMONTHSENDED SIXMONTHSENDED SEPTEMBER30, SEPTEMBER30, REVENUES: Software license fees $ Maintenance and subscription fees Professional services fees Total revenues OPERATING EXPENSES: Cost of software license fees Cost of maintenance and subscription fees Cost of professional services Technology development and support Sales and marketing Administrative and general Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE), NET (8 ) INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ DILUTED EPS COMPUTATION Numerator: Net income $ Denominator: Weighted-average common shares outstanding Dilutive effect of stock options Total shares Diluted EPS $ COMPUWARE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) SIXMONTHSENDED SEPTEMBER30, CASH FLOWS PROVIDED BY OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by operations: Depreciation and amortization Stock award compensation Deferred income taxes ) Other Net change in assets and liabilities, net of effects from currency fluctuations and acquisitions: Accounts receivable Prepaid expenses and other current assets Other assets ) Accounts payable and accrued expenses ) ) Deferred revenue ) ) Income taxes Net cash provided by operating activities CASH FLOWS USED IN INVESTING ACTIVITIES: Purchase of: Business, net of cash acquired ) ) Property and equipment ) ) Capitalized software ) ) Other ) Net cash used in investing activities ) ) CASH FLOWS USED IN FINANCING ACTIVITIES: Proceeds from borrowings - Payments on borrowings ) - Net proceeds from exercise of stock options including excess tax benefits Employee contribution to common stock purchase plans Repurchase of common stock ) ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ COMPUWARE CORPORATION AND SUBSIDIARIES OPERATIONAL HIGHLIGHTS (Dollar Amounts In Thousands) QUARTER QUARTER ENDED ENDED SEP30, YR-YR JUN30, QTR-QTR %Chg %Chg Products: Software License Fees: Distributed License Fees: Gomez on-premises $ $ % $ % Changepoint %) % Uniface % % Other 39 %) 73 %) Distributed License Fees % % Mainframe License Fees % % Total Software License Fees % % Maintenance and Subscription Fees: Distributed Products % % Mainframe Products % % Subscription % %) Total Maintenance and Subscription Fees % % Total Product Software Revenue: Distributed Products % % Mainframe Products % % Subscription % %) Total Product Software Revenue $ $ % $ % Total Product Software Revenue by Geography North America $ $ % $ % International $ $ % $ % Total Cost of Product Software Revenue $ $ % $ % Deferred License Fees Current $ $ %) $ %) Long-term $ $ %) $ %) Deferred During Quarter $ $ %) $ %) Recognized During Quarter $ $ %) $ %) Professional Services: Professional Services Fees $ $ % $ %) Application Services Fees % % Total Professional Services Fees $ $ % $ % Professional Services Contribution Margin % % % Application Services Contribution Margin -13.0
